Title: To James Madison from Rufus King, 16 July 1802 (Abstract)
From: King, Rufus
To: Madison, James


16 July 1802, London. No. 72. Reports that he exchanged ratifications of the convention on 15 July with Hawkesbury. An original copy of the British ratification and certificate of exchange will be delivered to JM in Washington by Gabriel Christie, a former U.S. representative from Maryland.
 

   
   RC (DNA: RG 59, DD, Great Britain, vol. 10); letterbook copy (NHi: Rufus King Papers, vol. 55). RC 1 p.; in a clerk’s hand, signed by King; docketed by Brent as received 23 Sept. Printed in King, Life and Correspondence of Rufus King, 4:148.


